USCA11 Case: 21-12668    Date Filed: 03/08/2022   Page: 1 of 12




                                         [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                 ____________________

                        No. 21-12668
                 Non-Argument Calendar
                 ____________________

V. ANNE TALTON,
                                            Plaintiff-Appellant,
versus
AMERICAN        FAMILY        INSURANCE            COMPANY,


                                                    Defendant,


AMERICAN     FAMILY LIFE INSURANCE                 COMPANY,
AMERICAN      STANDARD   INSURANCE                 COMPANY
OF                                                WISCONSIN,
USCA11 Case: 21-12668       Date Filed: 03/08/2022    Page: 2 of 12




2                      Opinion of the Court               21-12668

                                              Defendants-Appellees.


                    ____________________

           Appeal from the United States District Court
              for the Northern District of Georgia
              D.C. Docket No. 1:19-cv-02571-MHC
                    ____________________

Before WILSON, JORDAN, and NEWSOM, Circuit Judges.
PER CURIAM:
        In this breach of contract action, Anne Talton sued Ameri-
can Family Life Insurance Company and American Standard Insur-
ance Company of Wisconsin (collectively, AFI) for terminating her
Agent Agreement without notice. AFI says that it was entitled to
terminate Talton’s Agent Agreement without notice because Tal-
ton engaged in dishonest and disloyal conduct when she provided
coverage on an insurance claim by backdating a lapsed policy. The
district court granted summary judgment to AFI, finding no genu-
ine issue of material fact as to whether Talton engaged in dishonest
and disloyal conduct by backdating the policy. After careful re-
view, we affirm.
                                 I.
       In October 2008, Talton signed an Agent Agreement with
AFI, an insurance company offering auto, property, commercial,
and life insurance. The Agent Agreement provided that Talton
USCA11 Case: 21-12668       Date Filed: 03/08/2022    Page: 3 of 12




21-12668              Opinion of the Court                       3

would be an independent contractor for AFI. In Section 4 of the
Agent Agreement, Talton agreed to the following provisions:
             That you shall not have the authority to extend
      the time of payment of any premium or alter, waive
      or forfeit any of the Company’s rights, requirements
      or conditions in any policy of insurance or otherwise
      obligate the Company in any way except as stated in
      this agreement or expressly authorized under the
      rules and regulations of the Company or previously
      authorized in writing by the Company.
      ....
             To maintain a good reputation in your com-
      munity and to direct your efforts toward advancing
      the interests and business of the Company to the best
      of your ability, to refrain from any practices competi-
      tive with or prejudicial to the Company and to abide
      by and comply with all applicable insurance laws and
      regulations.
      Section 6.h.2 outlined the conditions under which AFI could
terminate the Agent Agreement. AFI was to provide six months’
written notice before termination unless Talton engaged in “dis-
honest, disloyal or unlawful conduct.” In that scenario, AFI could
terminate the Agreement without notice. Talton was also subject
to AFI’s Code of Conduct, which required agents to “fully cooper-
ate” with internal company investigations, and stated that
USCA11 Case: 21-12668       Date Filed: 03/08/2022     Page: 4 of 12




4                      Opinion of the Court                21-12668

violations of the Code “may result in disciplinary action up to and
including termination of the agent agreement.”
        The events giving rise to this lawsuit stem from a client of
Talton’s named T.B. On March 19, 2013, T.B. reached out to Tal-
ton and explained that he had called AFI to report hail damage to
one of his cars, but had been told that his auto policies were can-
celled. According to T.B.’s Statement of Account History, he had
three active auto policies, all of which were “cancelled due to non-
payment of premium” on March 15, 2013. Talton set up a confer-
ence call between herself, T.B., and a billing representative to dis-
cuss T.B.’s policy. During that call, Talton stated that she would
reinstate his policy and “backdate” it to March 15th to ensure that
his claim would be covered. A transcript of the call—the accuracy
of which Talton does not dispute—records the following exchange:
      Talton: I’m just going to reinstate [T.B.’s policy] from
      the day it went out of force on the 14th so he won't
      have a break in coverage. . . .
      Sanchez: Okay. Then you would need to do the 15th
      because he canceled the 15th.
      Talton: Okay. So we could do it as of the 15th. And
      if I reinstate it as of the 15th, then he won’t have a
      break in coverage?
      [Billing Representative]: Correct.
      Talton: And the reason why is because he’s had a—
      he’s got a claim and he’s not going to get it covered
USCA11 Case: 21-12668         Date Filed: 03/08/2022     Page: 5 of 12




21-12668                Opinion of the Court                          5

       because his policy’s out of force if I don’t backdate it
       to the 15th.
       [Billing Representative]: Okay. I—I can’t advise that
       one, Anne, that would be something you would have
       to speak with the underwriter.
       Talton: But up until this point his policy hasn’t can-
       celed, so and it’s only, it’s less than five days so I’m
       comfortable with him going back to that and just us-
       ing his current premium. . . . Okay. T.B., if you could
       make a payment of $252.82, that’ll take you up until
       April 16th.
       T.B.: Thank you.
       T.B. paid the requested balance over the phone. His State-
ment of Account History shows that his three auto policies were
then reinstated for coverage from March 15, 2013 through April 16,
2013.
       The day after the conference call, AFI’s Compliance and Eth-
ics Department (Compliance) contacted Michael Marlin, Talton’s
sales district leader, and Michael Riggs, Talton’s state sales director.
Compliance explained to Marlin and Riggs that it would be inves-
tigating whether Talton had backdated an insurance policy to pro-
vide coverage during the period a policy was in cancellation for
nonpayment. As part of the investigation, Compliance asked Tal-
ton why she had reinstated T.B.’s policy effective March 15th when
USCA11 Case: 21-12668        Date Filed: 03/08/2022     Page: 6 of 12




6                      Opinion of the Court                 21-12668

T.B. had not paid until March 19th. Talton responded that she had
“reinstated [the policy] with no lapse in coverage as a courtesy.”
       Compliance requested additional documents from Talton
and asked questions related to the reinstatement of T.B.’s policy,
but Talton did not respond to these requests and interrogatories.
In an email, she apologized for not having responded and stated
that she “had some staffing challenges.” When Compliance com-
pleted its investigation in late April, it concluded that Talton had
improperly backdated T.B.’s policy. The investigation found that
AFI paid $2,487.30 to cover T.B.’s claim as a result of Talton’s back-
dating the policy. Compliance also flagged eleven other policies
that Talton appeared to have backdated.
       A few weeks later, on May 9, 2013, Marlin met with Talton
to discuss the investigative findings. During the meeting, Marlin
took contemporaneous notes which he shared with Talton after-
ward. According to Marlin’s notes, he informed Talton that back-
dating insurance policies undermined AFI’s profitability and was
prejudicial to the company. Talton responded that she was busy
and multitasking during the conference call with T.B. and the bill-
ing representative. She said that she was uncertain “how billing
rules and regulations work and what would cause [T.B.’s] policy to
be active or not at the time of the loss.” She insisted that she had
not attempted to do anything fraudulent.
       On May 17, Riggs signed an approval of Talton’s termina-
tion, stating that Talton “had several compliance violations,” and
had failed to comply with company rules and guidelines. The
USCA11 Case: 21-12668       Date Filed: 03/08/2022      Page: 7 of 12




21-12668               Opinion of the Court                        7

approval form had a line item asking “Did the company terminate
the agent for violation of their agent agreement?” The answer
“No” was marked on the form. Later that day, Riggs and Marlin
met with Talton. Again, Marlin took notes which Talton agrees
were accurate. Riggs explained to Talton that AFI was terminating
her Agent Agreement effective immediately for backdating T.B.’s
policy. Talton stated that any issues with backdating coverage
were attributable to gaps in training. Nevertheless, Riggs provided
Talton with a termination letter stating that AFI had decided to ter-
minate her contract for the reasons discussed in the meeting.
       With respect to Talton’s handling of T.B.’s insurance policy,
AFI also referred a complaint to Georgia’s Office of Insurance and
Safety Fire Commissioner (Georgia DOI). Georgia DOI issued Tal-
ton a warning letter on August 8, 2013, stating that:
              [I]t is clear that you were aware that [T.B.’s
      policy] was not covered . . . and that you purposefully
      backdated his policy in order for him to have cover-
      age for the loss. At this time, we do not feel that there
      is sufficient evidence to warrant administrative action
      or criminal prosecution against you or your license
      . . . . Given the current circumstances, the Depart-
      ment has chosen to informally admonish and direct
      you to henceforth comply with all applicable provi-
      sions of Georgia law related to licensed agents.
       Years later, in May 2019, Talton filed a breach of contract
action against AFI in Fulton County Superior Court. AFI removed
USCA11 Case: 21-12668         Date Filed: 03/08/2022     Page: 8 of 12




8                       Opinion of the Court                  21-12668

the case to federal court. After discovery commenced, AFI took
Talton’s deposition on August 27, 2020. When pressed as to
whether she backdated T.B.’s insurance policy, Talton stated in her
deposition that she did not recall doing so. She could not remem-
ber, one way or another, whether she had backdated the policy.
On September 28, 2020, following Talton’s deposition, AFI moved
for summary judgment. In response, Talton submitted her own
affidavit in which she stated, among other things, that she “never
backdated the client’s payment to provide coverage under a can-
celled policy.” She added that she did “not have the authority to
do so.” With regard to the reinstatement of T.B.’s policy, Talton
explained that she “simply contacted the billing center, along with
my client, in order to assist him with straightening out a billing is-
sue.”
        On July 6, 2021, the federal district court entered an order
granting AFI summary judgment. In its order, the district court
held that there was no genuine issue of material fact as to whether
Talton backdated T.B.’s policy. In reaching this conclusion, the
district court relied on evidence from the conference call with T.B.
and a billing representative, as well as Compliance’s investigative
findings. As for Talton’s affidavit, the district court held that it was
conclusory and thus insufficient to create a dispute of material fact.
Next, the court held that Talton had engaged in dishonest, disloyal,
or unlawful conduct by backdating T.B.’s policy and failing to co-
operate in AFI’s investigation, thus authorizing AFI to terminate
the Agent Agreement without notice. Talton timely appealed.
USCA11 Case: 21-12668        Date Filed: 03/08/2022     Page: 9 of 12




21-12668               Opinion of the Court                         9

                                 II.
       Talton argues on appeal that: (1) there is a dispute of fact as
to whether and why she backdated T.B.’s insurance policy; and (2)
that her conduct did not amount to dishonesty or disloyalty, such
that AFI could terminate the Agent Agreement without six-
months’ notice. We address the question of backdating first, and
then turn to whether Talton’s conduct was dishonest or disloyal.
                                 A.
        We review de novo a district court’s grant of summary judg-
ment. Whatley v. CNA Ins. Companies, 189 F.3d 1310, 1313 (11th
Cir. 1999) (per curiam). To survive a motion for summary judg-
ment, a nonmoving party must present evidence that creates a dis-
pute of material fact. See Matsushita Elec. Indus. Co. v. Zenith Ra-
dio Corp., 475 U.S. 574, 587 (1986). A litigant cannot create a gen-
uine issue of material fact “simply by contradicting his or her own
previous sworn statement (by, say, filing a later affidavit that
flatly contradicts that party’s earlier sworn deposition) without ex-
plaining the contradiction or attempting to resolve the disparity.”
Cleveland v. Pol’y Mgmt. Sys. Corp., 526 U.S. 795, 806 (1999).
       After reviewing the record on appeal, we find that there is
no genuine issue of material fact as to whether Talton caused T.B.’s
insurance policy to be reinstated effective March 15—four days be-
fore Talton’s conference call with a billing representative and T.B.
Notably, Talton’s comments during the conference call establish
that she knew T.B.’s policy was not in force at the time he incurred
USCA11 Case: 21-12668        Date Filed: 03/08/2022     Page: 10 of 12




10                      Opinion of the Court                 21-12668

a loss, and that his claim would not be covered unless she back-
dated his policy. Talton asked: “And if I reinstate it as of the 15th,
then he won’t have a break in coverage?” When the billing repre-
sentative confirmed that was true, Talton continued: “And the rea-
son why is because . . . he’s got a claim and he’s not going to get it
covered because his policy’s out of force if I don’t backdate it to the
15th.” Talton then stated that she would backdate the policy,
and—sure enough—T.B.’s account statement later showed that
the policy was reinstated effective March 15th, four days before the
conference call.
       Talton’s deposition does not create a dispute of fact on this
point. In her deposition, Talton did not deny that she “reinstated
[T.B.’s] policy back to when it lapsed.” She testified that she had
trouble recalling what happened eight years ago, and that she could
not say definitively whether or not she had backdated the policy.
To be sure, Talton testified differently in her affidavit, stating
plainly that she did not backdate the policy. But that denial, which
contradicts both her deposition testimony that she could not recall
whether she backdated the policy and her statements made during
the conference call, cannot create a genuine issue of material fact.
See Pol’y Mgmt. Sys. Corp., 526 U.S. at 806. Therefore, there is no
genuine issue of material fact as to whether Talton backdated the
policy.
                                  B.
      Talton argues next that, in any event, AFI was required to
provide her with six months’ notice before terminating the Agent
USCA11 Case: 21-12668       Date Filed: 03/08/2022     Page: 11 of 12




21-12668               Opinion of the Court                        11

Agreement. Recall that the Agent Agreement required six months’
notice prior to termination, unless the agent engaged in dishonest,
disloyal, or unlawful conduct. AFI is thus entitled to summary
judgment if Talton’s conduct fell in any of those three buckets.
Our analysis begins (and, as it turns out, ends) with disloyalty.
        Under Georgia contract law, which applies here, contract in-
terpretation is a legal question reviewed de novo. Albritton v.
Kopp, 796 S.E.2d 676, 678 (Ga. 2017). The Georgia Supreme Court
has held that the first step in construing a contract is to determine
“whether the language therein is clear and unambiguous.” Id. “[I]f
it is, the contract is to be enforced according to its clear terms;
the contract alone is looked to for its meaning.” Id. The plain
meaning of “disloyal,” as the district court explained, is “lacking in
loyalty,” and “showing an absence of allegiance, devotion, obliga-
tion, faith, or support.” Disloyal, Merriam-Webster’s Collegiate
Dictionary (11th ed. 2014). Applying that definition to Talton’s
conduct, no reasonable juror could find that Talton’s actions were
not, at a minimum, disloyal to AFI. The Agent Agreement spelled
out that Talton was not to obligate AFI to pay claims it was not
required to pay unless she had authorization to do so. By backdat-
ing T.B.’s policy, without authorization, to ensure that his claim
was covered—thus obligating AFI to pay $2,487.30 that it other-
wise would not have been required to pay—Talton engaged in con-
duct showing a lack of loyalty to AFI.
       Talton contends that, nevertheless, a genuine issue of mate-
rial fact exists because AFI checked a box on the termination
USCA11 Case: 21-12668       Date Filed: 03/08/2022    Page: 12 of 12




12                     Opinion of the Court                21-12668

approval form indicating that the termination was not for a viola-
tion of the Agent Agreement. As the district court noted, however,
Marlin stated under oath that this was a clerical error by his admin-
istrative assistant. And when reviewing the entire record, the rea-
sons for Talton’s termination are evident. The investigative sum-
mary from Compliance, which was sent to Riggs and Marlin, con-
cluded that Talton’s actions were “contradictory to the best inter-
ests of [AFI],” and that Talton “appear[ed] to have engaged in pat-
terns of behavior which clearly are not in the best interest of [AFI]
and may expose the company to unnecessary regulatory, litigation,
or ethical compliance risk.” At the May 17 termination meeting,
Riggs explained to Talton that she had violated the Agent Agree-
ment, as well as the Code of Conduct, and “that her actions were
unethical, dishonest, disloyal, and prejudicial to [AFI].” The termi-
nation letter Riggs provided to Talton also stated: “As I informed
you during our personal conference on 17 May 2013, [AFI] has
made a decision to terminate your contract with the Company[,]
. . . [t]he basis for [which] was discussed in our conference of 17
May 2013.” Given these facts, no reasonable juror could find that
Talton was not terminated for disloyal conduct.
       Accordingly, we find that no genuine issues of material fact
remain as to whether AFI’s termination without notice constituted
a breach of the Agent Agreement. We therefore affirm the district
court’s grant of summary judgment.
      AFFIRMED.